DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/15/2021 has been entered. Claims 1-4, 6-12, 14-16 and 25-34 have been amended. Claims 5, 13 and 17-24 have been canceled. Claims 35-41 have been added. Claims 1- 4, 6-12, 14-16 and 25-41 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/15/2021, have been fully considered and entered but they are moot/not persuasive because the arguments do not apply to any of the references being used in the current rejection.
First argument
Chen does not teach or suggest the amended feature of Applicant’s claims. The Office cited to the ATMVP and STMVP modes of Chen as being analogous to Applicant’s sub- prediction motion unit. In this regard, Chen teaches that the ATMVP and STMVP modes are enabled at the sequence level in a sequence parameter set.' Applicant’s amended claims, however, recite “parsing a first sub-prediction unit motion flag from the encoded video data based on a first block being larger than a predefined value, wherein the first sub-prediction unit motion flag is received at a block level and is applicable to the first block.” Accordingly, Applicant’s amended claims are patentable over Chen.
Reply
Examiner respectfully disagree.
However, Chen teaches that these modes are enabled at SPS level, it is obvious to one with ordinary skills in the art, given that these modes are applied at the block level, to enable/disable them for each block separately. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: To help advance the persecution, examiner uses IKAI to handle this limitation.

Second argument
Applicant’s amended claims are also non-obvious in view of Ikai. In particular, Ikai does not teach or suggest “parsing a first sub-prediction unit motion flag from the encoded video data based on a first block being larger than a predefined value,” as is recited in amended claim 1. To the extent Ikai describes any syntax elements related to indicating an sub-prediction unit motion prediction, Ikai does not teach or suggest that such syntax elements are parsed based on a first block being larger than a predefined value. Accordingly, Applicant’s amended claims are patentable over Ikai.
Reply
Examiner respectfully disagree.
IKAI describes syntax elements related to indicating sub-prediction unit motion prediction activated/de-activated (sub-block prediction mode flag “subPbMotionFlag” [0089]-[0092]).
IKAI teaches that such syntax elements are parsed based on a first block being larger than a predefined value (using the coding unit size [0095]-[0099] or the PU width or height “size” [0100] as a case of setting sub-block prediction mode. It is obvious alternative to define other ranges for CU or PU sizes).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33 and 35-41 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-16, 25-27, 29-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI et al. (WO2018061522A1) hereinafter IKAI.
Regarding claim 1,
IKAI teaches a method of decoding video data (decoding device [0001]), the method comprising: receiving encoded video data (The entropy decoding unit 301 performs entropy decoding on the coded stream [0067]; Fig. 5); 
parsing a first sub-prediction unit motion flag from the encoded video data (Sub-block prediction mode flag [0089]-[0092]) based on the first block being larger than a predefined value (using the coding unit size [0095]-[0099] or the PU width or height “size” [0100] as a case of determining sub-block prediction. It is obvious alternative to define other ranges for CU or PU sizes); wherein the first sub-prediction unit motion flag is received at a block level and is applicable to the first block (sub-block prediction mode flag subPbMotionFlag [0041][0089]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0094]);
in response to determining the first sub-prediction unit motion flag is active “sub-block prediction mode flag subPbMotionFlag”, the first sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (The sub-block prediction parameter deriving unit 3037 divides the PU into a plurality of sub-blocks according to the value of the sub-block prediction mode flag subPbMotionFlag, and derives a motion vector in units of sub-blocks [0089]-[0092]); deriving a first list of sub-prediction unit level motion prediction candidates; wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation within at least one sub-block of the first block “temporal sub-block prediction candidate TSUB and spatial sub-block prediction candidate SSUB”; and
selecting a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates (The sub-block prediction parameter deriving unit 3037 of the image decoding device 31 derives a sub-block prediction mode … temporal sub-block prediction TSUB and spatial sub-block prediction SSUB [0100]-[0104]; The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361 [0118]-[0121]; The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate [0124]);
decoding the at least one sub-block of the first block using the first motion vector predictor (decoder, Fig. 5 and 7).  
parsing a second sub-prediction unit motion flag from the encoded video data (Sub-block prediction mode flag [0089]-[0092]) based on the first block being larger than a predefined value (using the coding unit size [0095]-[0099] or the PU width or height “size” [0100] as a case of determining sub-block prediction. It is obvious alternative to define other ranges for CU or PU sizes); wherein the is received at a block level and is applicable to the first block (sub-block prediction mode flag subPbMotionFlag [0041][0089]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0094]);
in response to determining the second sub-prediction unit motion flag is not active, deriving a second list of prediction unit level motion prediction candidates; wherein the prediction unit level motion prediction candidates are applicable to a prediction unit of the second block (in case of subPbMotionFlag being not active motion will be applied to the whole PU including all the Sub-PUs); selecting a second motion vector predictor from the second list of prediction unit level motion prediction candidates (The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate [0124]); and 
decoding the prediction unit of the second block using the second motion vector predictor (decoder, Fig. 5 and 7).  

Regarding claim 2,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the encoded video data includes the first block and the second block wherein the first list of sub-prediction unit level motion prediction candidates are derived from neighboring blocks of the first block and the second list of prediction unit level motion prediction candidates are derived from neighboring blocks of the second block (Spatio-temporal sub-block prediction unit 30371 [0102][0104]).  

Regarding claim 3,
IKAI 
IKAI further teaches wherein the first neighboring blocks are spatial neighbors of the first block in a current picture or temporal neighbors of the first block in a previously coded picture (Spatio-temporal sub-block prediction unit 30371 [0102]-[0104]).  

Regarding claim 6,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the second list of prediction unit level motion vector candidates includes at least one of: spatial neighboring candidates and temporal neighboring candidates ([0118]-[0121]).  

Regarding claim 7,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the first list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Spatio-temporal sub-block prediction unit 30371 [0102]-[0104]; Matching prediction [0109]-[0117]).  

Regarding claim 8,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches deriving a merging candidate index in response to determining the first sub- prediction unit motion flag is active, wherein the merging candidate index specifies the first motion vector predictor to be selected (The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate to which an index corresponding to the merge index merge_idx input from the inter prediction parameter decoding control unit 3031 is assigned [0124]). 

Regarding claim 31,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the first list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (Affine prediction [0105]-[0108]).

Regarding claims [9-11, 14-16 and 32] “decoder”, [35-37, 39-41 and 33] “mean plus function for decoding” and [25-27, 29-30 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 6-8 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method [0300][0326].

Claims 1-3, 6-11, 14-16, 25-27, 29-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Jianle Chen, Elena Alshina, Gary J. Sullivan, Jens-Rainer Ohm, Jill Boyce, “Algorithm Description of Joint Exploration Test Model 6 (JEM 6)”, Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 6th Meeting: Hobart, AU, 31 March – 7 April 2017) hereinafter Chen in view of IKAI.
Regarding claim 1,
Chen teaches a method of decoding video data (HEVC decoder, Section 2.1.1, Lines 1-9), the method comprising: receiving encoded video data (HEVC decoder, Section 2.1.1, Lines 1-9); 
parsing a first sub-prediction unit motion flag from the encoded video data (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4) based on the first block being larger than a predefined value (“Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU” Section 2.3.1, P. 15; “For CUs with both width and height larger than 8, AF_INTER mode can be applied” Section 2.3.6, P. 20. It is obvious to one with ordinary skills in the art to apply the same restriction to define large CU for other sub-block prediction modes); wherein the first sub-prediction unit motion flag is applicable to a first block (“current Coding Unit” (Section 2.3.1 P. 15). 
in response to determining the first sub-prediction unit motion flag is active (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4); the sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Sections 2.3.1. More details about the two methods on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); deriving a first list of sub-prediction unit level motion prediction candidates (the merge candidate list with two additional merge candidates, section 2.3. 1.3, lines 2-4); wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation within at least one sub-block of the first block (These two candidates represents enabling “ATMVP” and “STMVP” methods, sections 2.3.1.3. Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Alternative temporal motion vector prediction “ATMVP” method allows each CU to fetch multiple sets of motion information from multiple blocks smaller than the current CU in the collocated reference picture. In spatial-temporal motion vector prediction “STMVP” method motion vectors of the sub-CUs are derived recursively by using the temporal motion vector predictor and spatial neighboring motion vector, section 2.3.1. More details about the two modes on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); 
(the merge index, section 2.3.1.3, lines 4-9);
decoding the at least one-sub-block of the first block using the first motion vector predictor (HEVC decoder, Section 2.1.1, Lines 1-9; Section 2.3).  
parsing a second sub-prediction unit motion flag from the encoded video data (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4) based on the second block being larger than a predefined value (“Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU” Section 2.3.1, P. 15; “For CUs with both width and height larger than 8, AF_INTER mode can be applied” Section 2.3.6, P. 20. It is obvious to one with ordinary skills in the art to apply the same restriction to define large CU for other sub-block prediction modes); wherein the second sub-prediction unit motion flag is applicable to a second block (“current Coding Unit”, Section 2.3.1 P. 15). 
in response to determining the second sub-prediction unit motion flag is not active (the SPS flag indicating that ATMVP and STMVP are enabled/disabled, section 2.3.1.3, line 4); deriving a second list of prediction unit level motion prediction candidates, wherein the prediction unit level motion prediction candidates are applicable to a prediction unit of the second block (the merge candidate list without the two additional merge candidates, section 2.3.1.3, lines 2-4; hence motion will be applied to the whole CU); and 
selecting a second motion vector predictor from the second list of prediction unit level motion prediction candidates (the merge index, section 2.3.1.3, lines 4-9); and 
decoding the prediction unit of the second using the second motion vector predictor (HEVC decoder, Section 2.1.1, Lines 1-9; Section 2.3)
However Chen teaches that two additional merge candidates are added to merge candidates list of each CU, and that SPS flag indicating that ATMVP and STMVP are enabled/disabled, section 2.3.1.3); Chen did not explicitly teach that separate flag for each block.
IKAI teaches a separate flag for each block (sub-block prediction mode flag subPbMotionFlag [0041][0089]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0094]);
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of IKAI to the teachings of Chen. The motivation for such an addition would be obvious alternatives of sending header data improving the coding efficiency (IKAI [0029]).

Regarding claim 2,
The combination of Chen and IKAI teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the encoded video data includes the block and wherein the list of sub-prediction unit level motion prediction candidates and the list of prediction unit level motion prediction candidates are derived from neighboring blocks of the block (Section 2.3.1.2, Fig. 13).  

Regarding claim 3,
The combination of Chen and IKAI teaches all the features of claim 2, as outlined above.
Chen further teaches wherein the neighboring blocks are spatial neighbors of the block in a current picture or temporal neighbors of the block in a previously coded picture (Section 2.3.1.2, Fig. 13).  

Regarding claim 6,
The combination of Chen and IKAI 
Chen further teaches wherein the list of prediction unit level motion vector candidates includes at least one of: spatial neighboring candidates and temporal neighboring candidates (Section 2.3.1.2, Fig. 13).  

Regarding claim 7,
The combination of Chen and IKAI teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Section 2.3.1.1	Alternative temporal motion vector prediction, Section 2.3.1.2 spatial-temporal motion vector prediction).

Regarding claim 8,
The combination of Chen and IKAI teaches all the features of claim 1, as outlined above.
Chen further teaches deriving a merging candidate index in response to determining the sub- prediction unit motion flag is active, wherein the merging candidate index specifies the motion vector predictor to be selected (all bins of merge index is context coded by CABAC. While in HEVC, only the first bin is context coded and the remaining bins are context by-pass coded; section 2.3.1.3). 

Regarding claim 31,
The combination of Chen and IKAI 
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (section 2.3.6. Affine motion compensation prediction, P. 19-21).

Regarding claims [9-11, 14-16 and 32] “decoder”, [35-37, 39-41 and 33] “mean plus function for decoding” and [25-27, 29-30 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 6-8 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Claims 4, 12, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI OR (Chen and IKAI), in view of BANG et al. (US 20160381374 A1) hereinafter BANG.
Regarding claim 4, 
IKAI teaches all the features with respect to claim 2, as outlined above. 
IKAI did not explicitly teach wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks.  
BANG teaches wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks (In the merge motion candidate list “megCandList” which has received the inputs, default merge motion candidates are stored according to the order of predetermined priorities by an existing method.  As one example, the candidates can be stored in the following order: left candidate, above candidate, above-right candidate, bottom-left candidate, above-left candidate, temporal “prediction” candidate, combined bi-predictive candidate, and zero-motion candidate [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of BANG to the teachings of IKAI. The motivation for such an addition would be improving the coding efficiency (BANG [0148]).

Regarding claims 12 “decoder”, 38 “mean plus function for decoding” and 28 “CRM for decoding” are rejected under the same reasoning as claim 4 “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419